SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K Annual Report Pursuant to Section13 or 15 (d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended December31, 2009 Commission File Number 0-7092 RELIABILITY INCORPORATED (Exact name of registrant as specified in its charter) TEXAS 75-0868913 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) Post Office Box 218690 Houston, Texas 77218-8690 (Address of principal executive offices) (Zip Code) (281) 492-0550 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, no par value per share (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YES¨NOx Indicate by check mark whether the issuer is not required to file reports pursuant to Section13 or 15(d) of the Exchange Act. YES¨NOx Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past ninety days.YES x NO ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12(b)-2 of the Exchange Act).YESxNO¨ State issuer’s revenues for its most recent fiscal year: 0 State the aggregate market value of the voting and non-voting common equity held by non-affiliates; computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of June 30, 2009: $121,000. Number of shares outstanding of the issuer’s Common Stock as of March 30, 2010: 9,630,000. Documents Incorporated by Reference None. RELIABILITY INCORPORATED Form 10-K TABLE OF CONTENTS December31, 2009 Page PART I Item 1. Description of Business 1 Item 1A Risk Fector 2 Item 1B Unresolved Staff Comments 2 Item 2. Description of Properties 2 Item 3. Legal Proceedings 2 Item 4. Submission of Matters to a Vote of Security Holders 2 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 2 Item 6. Selected Financial Data 3 Item 7. Management’s Discussion and Analysis or Plan of Operation 3 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 5 Item 8. Financial Statements 5 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 5 Item 9A. Controls and Procedures 6 Item9A(T). Controls and Procedures 6 Item 9B. Other Information 7 PART III Item 10. Directors, Executive Officers, and Corporate Governance 7 Item 11. Executive Compensation 8 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 9 Item 13. Certain Relationships and Related Transactions and Director Independence Item 14. Principal Accountant’s Fees and Services 10 Item 15. Exhibits 11 Signatures 12 ii PART I Item1. Description of Business THE COMPANY Reliability Incorporated has principally been engaged in the design, manufacture, market and support of high performance equipment used to test and condition integrated circuits From 2001 through 2007, Reliability Incorporated and its subsidiaries have sustained significant negative financial results which resulted in the closing or sale of all it’s assets. On April1, 2007, Reliability completed the merger of its wholly owned subsidiary, Reliability-Medallion, Inc., a Florida corporation, into Medallion Electric Acquisition Corporation and the indirect acquisition, through Medallion Electric Acquisition Corporation, of Medallion Electric, Inc. .However, in early September, 2007 it became apparent, the Company had not been successful in raising debt or equity funds to meet all of the obligations which would be due on October1, 2007. Therefore, the Reliability Board of Directors passed a resolution on September25, 2007 that instructed management to enter into an agreement to sell Medallion Electric, Inc. back to the previous owner The Company was incorporated under the laws of the State of Texas in 1953, but the principal business of the Company, as described in this report, started in 1971, but was closed down in 2007. The Company had two wholly owned subsidiaries, Reliability Singapore, Pte Ltd. and Reliability Contractors of Florida, neither of which is operating. Upon the completion of the sale of Medallion Electric, the Company has no further operating activities and is now a shell company. Based upon its current financial position, and an evaluation of the prospects for continuing to operate, the Company has concluded that it should sell the Company or identify a merger partner. There can be no assurances that the Company will be successful in completing such a transaction or be able to maintain sufficient liquidity over a period of time that will allow it to carry out this action, in which case the Company might be forced to dissolve or seek protection under the Federal bankruptcy statutes, or both. The accompanying financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classifications of liabilities that may result from the possible inability of the Company to continue as a going concern. Available sources of liquidity at December31, 2009 include cash and cash equivalents of $21,000. EMPLOYEES We have no employees. 1 Item1A. Risk Factors. Not applicable. Item1B. Unresolved Staff Comments. Not applicable. Item2. Description of Properties. Not applicable Item3. Legal Proceedings. Not applicable. Item4. Submission of Matters to a Vote of Security Holders. Reliability had called a special meeting of stockholders for March30, 2009, at 1:00 pm CDT. The meeting was held at the Holiday Crown Plaza, 14703 Park Row, Houston, TX 77079. The sole purpose of the meeting is to select a Board of Directors to serve until the next annual meeting of stockholders or until their respective successors are elected. Management did not propose nominees, seek re-election or seek proxies for the meeting. The Board of Directors designated the close of business on March13, 2009, as the record date for determining which stockholders are entitled to notice of, and to vote at, the meeting. PART II Item5. Market for Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. The Company’s common stock trades in the over-the-counter bulletin board market under the symbol REAL.The high and low sale prices for 2008 and 2009 are set forth below. First Quarter Second Quarter Third Quarter Fourth Quarter High $ Low High $ Low The Company paid no cash dividends in 2008 or 2009 and had approximately 303 shareholders of record as of December31, 2008, and 192 shareholders of record as of December31, 2009, not counting the shareholders who hold the Company stock in street name. 2 The following table sets forth the number of shares of the Company’s common stock reserved for issuance under the Company’s equity compensation plans as of December31, 2009: Plan category Numberofsecuritiestobe issued upon exercise of outstanding options, warrants and rights (a) Weighted-average exercise price of outstandingoptions, warrants and rights (b) Numberofsecurities remaining available for future issuance under equitycompensationplans (excluding securities reflected in column (a)) (c) Equity compensation plans approved by security holders $ 0 Equity compensation plans not approved by security holders — — — Total $ 0 Shares of Company stock were also used to fund the matching feature of the Employee Stock Savings Plan, which was terminated effective November16, 2006.See Note 6 to the Company’s Consolidated Financial Statements for information concerning Employee Stock Savings Plan. No shares of common stock were repurchased by the Company or any of its affiliates in 2008 or 2009. On March11, 2009, the Company issued 3,294,035 shares of its common stock, no par value, to five individual investors for $0.012 per share. All of the shares of Reliability common stock were issued pursuant to Section4(2) of the Securities Act of 1933, as amended, and pursuant to Rule 506 of the Securities and Exchange Commission (the “Commission”) to accredited investors, as defined under Rule 501. None of the securities issued is convertible. The securities were sold to Jay Gottlieb (1,552,035 shares), Gregg Schneider (400,000 shares), William Vlahos (617,000 shares), Gary Roebuck (250,000 shares), and Larry Kaplan (475,000 shares). Item6. Selected Financial Data. Not applicable. Item7. Management’s Discussion and Analysis or Plan of Operation. The following discussion and analysis of financial condition and results of operations of the Company should be read in conjunction with the Consolidated Financial Statements and related notes that appear in this document. REVIEW OF SIGNIFICANT ACCOUNTING POLICIES In response to a guidance document that was issued by the Securities and Exchange Commission, the Company completed a review of its significant accounting policies. The results of the review indicated that the accounting policies that the Company has adopted are appropriate for the operations of the Company and that the Company has correctly applied the accounting policies.See Note 1 to the Company’s Consolidated Financial Statements for information concerning significant accounting policies. Management’s discussion and analysis of its financial condition and results of operations is based on the Company’s Consolidated Financial Statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires the Company to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses and the related disclosure of contingent assets and liabilities, if any exist. The Company evaluates its estimates on an on-going basis, including those related to inventories, investments, assets held for sale, intangible assets, income taxes, warranty obligations, bad debts, product returns, long-lived assets and contingencies, if any. The Company bases its estimates on historical experience and various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values and disclosure of amounts recorded or disclosed in the Consolidated Financial Statements of the Company. 3 FORWARD-LOOKING STATEMENTS This Management’s Discussion and Analysis and other parts of this report contain forward-looking statements that involve risks and uncertainties, as well as current expectations and assumptions. From time to time, the Company may publish forward-looking statements, including those that are contained in this report, relating to such matters as anticipated financial performance, business prospects, technological developments, new products, research and development activities and similar matters. The Private Securities Litigation Reform Act of 1995 provides a safe harbor for forward-looking statements. In order to comply with the terms of the safe harbor, the Company notes that a variety of factors could cause the Company’s actual results and experience to differ materially from the anticipated results or other expectations expressed in the Company’s forward-looking statements. The risks and uncertainties that may affect the operations, performance, development and results of the Company’s business include, but are not limited to, its ability to maintain sufficient working capital, adverse changes in the economy, the ability to attract and maintain key personnel, its ability to identify or complete an acceptable merger or acquisition, and future results related to acquisition, merger or investment activities. The Company’s actual results could differ materially from those anticipated in these forward-looking statements, including those set forth elsewhere in this report. The Company assumes no obligation to update any such forward-looking statements. ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Net cash used by operating activities for the year ended December31, 2008 was $87,000, compared to $62,000 used by operations during 2009. The principal item contributing to the $62,000 usage of cash in 2009 was a loss from continuing operations of $24,000 The principal item contributing to the $87,000 usage of cash in 2008 was a loss from continuing operations of $236,000. In 2008, net investing activities provided $98,000.from the 10 acres of land held in assets held for sale generated $98,000 in cash. In 2009, net investing activities provided $0.00 Financing activities consumed zero cash in 2008, while financing activities provided $40,000 cash in 2009. The Company was incorporated under the laws of the State of Texas in 1953, but the principal business of the Company, as described in this report, started in 1971, but was closed down in 2007. The Company had two wholly owned subsidiaries, Reliability Singapore, Pte Ltd. and Reliability Contractors of Florida, Inc, which are not operating. The Company is now a shell corporation. The accompanying financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classifications of liabilities that may result from the possible inability of the Company to continue as a going concern. 4 Based upon its current financial position, and an evaluation of the prospects for continuing to operate, the Company has concluded that it should sell the Company or identify a merger partner. There can be no assurances that the Company will be successful in completing such a transaction or be able to maintain sufficient liquidity over a period of time that will allow it to carry out this action, in which case the Company might be forced to dissolve or seek protection under the Federal bankruptcy statutes, or both. Available sources of liquidity at December31, 2009 include cash and cash equivalents of $21,000. On March11, 2009, the Company issued 3,294,035 shares of its common stock, no par value, to five individual investors for $0.012 per share or a total of $39,528.42 RESULTS OF OPERATIONS Net Revenues and Gross Profit Revenues and gross profit for 2008 and 2009 from continuing operations are reported as zero for both years, as all operations were discontinued as of September30, 2007. General and Administrative General and administrative (“G&A”) expenses primarily consist of legal, accounting and other professional services. G&A expenses decreased from $108,000 in 2008 to $23,000 in 2009. Remaining G&A expenses relate principally to legal and accounting fees. Provision for Income Taxes The Company recorded no provision or benefit for Federal income taxes in 2008 or 2009 due to its substantial cumulative operating losses. Benefits from the tax loss carryforwards have been fully reserved since realization cannot be assured OFF-BALANCE SHEET ARRANGEMENTS None. Item7A. Quantitative and Qualitative Disclosures About Market Risk. Not applicable. Item8. Financial Statements and Supplementary Data. The financial statements of the Company and the related report of the Company’s independent registered public accounting firm thereon are included in this report and are referenced in the financial pages. Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. On March13, 2009, Fitts, Roberts& Co., P.C. (“Fitts, Roberts”), the Company’s independent accountant, resigned by mutual agreement with the Company, due to scheduling matters at Fitts, Roberts and its withdrawal from the public company auditing practice. On December 30, 2009, the Company announced that the Board of Directors of the Company by mutual consent had terminated the appointment of Schumacher & Associates, Inc. (“Schumacher”) as independent certifying accountants of the Company, and appointed the firm of Ramirez International Financial & Accounting Services, Inc. as the new independent certifying accountants of the Company. The Company stated in its December 30, 2009 Form 8-K that, during its two most recently completed fiscal quarters ended June 30 and September 30, 2009 and through the termination date of December 30, 2009 (and in Forms 8-K/A filed February 19 and 25, 2010), there was one disagreements between Schumacher and the Company. 5 The disagreement involved whether the Company should be filing as a development stage company.Based on the factual circumstances outlined in such Forms 8-K and 8-K/A and FASB pronouncements (as well as the advice of an outside consultant), the Directors believed and continue to believe the Company is not a development stage company and no additional disclosures are necessary. As reflected in Schumacher’s letter dated February 25, 2010 in the 8-K of that date (as well as those in Forms 8-K/A dated respectively February 19 and 25, 2010), there were no further disagreements with Schumacher on accounting principle or practice, financial statement disclosure or auditing scope, procedure or accounting issue. Item9A. Controls and Procedures. Item9A(T). Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures.The Chief Executive Officer (CEO), evaluated the effectiveness of the disclosure controls and procedures as of the end of the period covered by this report. Based on that evaluation, the CEO concluded that the disclosure controls and procedures as of the end of the period covered by this report were effective such that the information required to be disclosed in reports filed under the Securities Exchange Act of 1934 is (i)recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms and (ii)accumulated and communicated to the CEO to allow timely decisions regarding disclosure. A controls system cannot provide absolute assurance, however, that the objectives of the controls system are met, and no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within a company have been detected. Management’s Annual Report on Internal Control over Financial Reporting.Management is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rule13a-15(f) under the Exchange Act). Internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes of accounting principles generally accepted in the United States. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Therefore, even those systems determined to be effective can provide only reasonable assurance of achieving their control objectives. The CEO evaluated the effectiveness of the Company’s internal control over financial reporting as of December31, 2009.In making this assessment, the CEO used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in Internal Control— Integrated Framework. Based on this evaluation, the CEO concluded that, as of December31, 2009, internal control over financial reporting was effective. The consolidated financial statements of the Company for 2008 and 2009 have been audited by the independent registered public accounting firm of Ramirez International who were given unrestricted access to all financial records and related data, including minutes of all meetings of stockholders and the Board of Directors. This annual report does not include an attestation report of the Company’s registered public accounting firms regarding internal account control over financial reporting. Management’s report was not subject to attestation by the Company’s public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit the Company to provide only management’s report in this annual report. 6 (b) Changes in Internal Control over Financial Reporting. There were no changes in the Company’s internal controls over financial reporting, known to the CEO, that occurred during the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. Item9B. Other Information Not applicable. PART III Item10. Directors Executive Officers, and Corporate Governance. The following table sets forth the name, age and position with the Company of (i) each of the persons appointed to the Company's Board of Directors effective 10 days after this Information Statement is distributed to shareholders and (ii) each of the persons appointed as Executive Officer(s) of the Company as described herein: Name Age Principal Position Jay Gottlieb 65 Chairman of the Board of Directors, Secretary and Treasurer Michael Pearce 48 Director Greggory Schneider 34 Director and Chief Financial Officer Joshua Krom 33 Director Ron Gutterson 65 Director Below is the biography of the current Member of the Board of Directors: Jay A.Gottlieb,Mr. Gottlieb is a private investor in various companies since 1998.He is involved in analysis and investment in undervalued special situations and shell corporations. He presently owns between 5% and 21% of 10 public companies and is a member of the Board of Directors of Golf Trust of America, Inc. From 1992 to 1998 he was the editor of an investment service that analyzed and published extensive data on companies planning initial public offerings. From 1977 to 1991, Mr.Gottlieb was the President and Chairman of the Board of The Computer Factory,Inc.(NYSE), a nationwide organization involved in retail and direct sales, servicing and leasing of personal computers. From 1969 to 1988, he was President of National Corporate Sciences,Inc., a registered investment advisory service.Mr.Gottlieb holds a Bachelor of Arts from New York University. Michael Pearce, age 48, is Chairman of Pernix Therapeutics Holdings, Inc (NYSE Amex:PTX), a specialty pharmaceutical company. From November 2007 to March 2010, he was Chairman and Chief Executive Officer of Golf Trust of America, Inc. (NYSE Amex:GTA). Mr. Pearce has been a private investor in various companiessince 2002, with emphasis in distressed securities of publicly traded entities. From late 1999 through 2001, he served as Chief Executive Officer of iEntertainment Network.From 1996 to 1998, he served as Senior Vice President of Sales and Marketing of publicly traded VocalTec Communications, later returning in 1999 in a consulting capacity to its Chairman on matters pertaining to strategic alternatives, business development and mergers and acquisitions. From 1983 to 1996, he was employed in various technology industry management positions, including Senior Vice President of Sales and Marketing at Ventana Communications, a subsidiary of Thomson Corporation; Vice President of Sales at Librex Computer Systems, a subsidiary of Nippon Steel; and National Sales Manager at Hyundai Electronics America. From 1979 to 1983, he attended Southern Methodist University. 7 Gregg Schneider is a private investor who specializes in undervalued publicly traded securities.During the past fourteen years, Mr. Schneider hasbeen an activedealer in numismatic items, specializing in U.S. rare coins and currency.Mr. Schneider attended two years of courses at UCLA and is involved in several charitable organizations. Joshua Krom, is the President of Realty Asset Management, LLC, a full service real estate company which hasspecialized in acquiring and rapidly repositioning distressed properties with the goal of maximize its investors’ returns.Mr. Krom has significant experience in the financial analysis of residential portfolios, retail, industrial and apartment buildings.He is a member of some of the most prominent national Real Estate Owned organizations.Prior to forming Realty Asset Management, LLC, Mr. Krom practiced real estate and corporate law.He is a licensed attorney and real estate broker in California and a licensed real estate broker in Nevada.Mr. Krom received his Juris Doctorate degree from Emory University School of Law where he was a Dean’s Honors recipient.He graduated with High Honors from the University of California, Santa Barbara where he received a Bachelor of Arts Degree in Communications. Ron Gutterson,has for the last 14 years been President and Chief Operating Officer of Sage Solutions Inc., a New York based computer technology organization.During this period, he has rendered technology services to the major Fortune 100 corporations of America in both the manufacturing, banking and brokerage industry.For ten years prior, Mr. Gutterson was Vice President of Sales for the International Operations division of a major home furnishings convertor based out of New York.He holdsa B.S. in Economics and an MBA in Finance Directors serve a one-year term and hold office until their successors are elected by the shareholders, unless they shall sooner resign. Item11. Executive Compensation. Summary compensation table The Company has not paid any salary to its officers or Directors in 2009 or 2008. Under the Company’s Amended and Restated 1997 Stock Option Plan (“Option Plan”), which expired in 2006, stock option grants were available for officers, directors, and key employees. The objective of the Option Plan was to promote the interest of the Company by providing an ownership incentive to officers, directors, and key employees, to reward outstanding performance, and to encourage continued employment. The Board of Directors, which acted as the Plan Administrator, determined to whom options were granted, the type of options, the number of shares covered by such options and the option vesting schedule. All options were issued at market value on the date of the grant and generally had a ten-year contractual term with graded vesting. The amounts shown in column (f)represent the grant date fair value estimate of options granted during the last two completed fiscal years to the named individuals.See Note 7 to the Company’s Consolidated Financial Statements for information concerning the Stock Options. 8 The Company sponsored an Employee Stock Savings Plan (the “Plan”), until November16, 2006, when the Plan was terminated. The Plan allowed all U.S. employees, who had been employed for six months, to contribute up to 100% of defined compensation to the Plan. The Company matched employee contributions at a rate equal to 50% of the employee’s contributions, but limited to 2% of the employee’s defined compensation. In addition, the Company contributed an amount equal to 1% of defined compensation to all plan participants. The Plan also provided for the Company to make additional voluntary profit sharing contributions based on the consolidated profits of the Company. The Company did not make any additional voluntary profit sharing contribution in 2009, or 2008.See Note 6 to the Company’s Consolidated Financial Statements for information regarding the Employee Stock Savings Plan. There were no payments or Company matching contributions to the Employee Stock Savings Plan in 2008 or 2009. Outstanding equity awards The following table discloses information regarding all option awards, to executive officers, to purchase the Company’s Common Stock as of December31, 2009. Option Awards NumberofSecuritiesUnderlying UnexercisedOptions Option Name (a) #Exercisable (b) #Unexercisable(1) (c) ExercisePrice (e) ExpirationDate (f) Larry Edwards: (former President) $ 7/19/2016 All issued options are vested and became exercisable on January20, 2007. Director Compensation None Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. Principal shareholders Based on information available to the Company through filings with the Securities and Exchange Commission, each of the following persons or groups beneficially owned 5% or more of the 9,630,000 shares of common stock outstanding as of December31, 2009. Name and Address of Beneficial Owner AmountandNatureof BeneficialOwnership PercentofClass Minerva Group, L.P. 50 Monument Road, Suite 201, Bala Cynwyd, PA 19004 7.21 % Gregg Schneider 10445 Wilshire Blvd., #1806, Los Angeles, CA 90024 9.35 % Jay Gottlieb 27 Misty Brook Lane, New Fairfield, CT 06812 25.99 % William Vlahos 601 Montgomery St., Ste. 1112, San Francisco, CA 94111 12.98 % On March11, 2009, the Company issued 3,294,035 shares of its common stock, no par value, to five individual investors for $0.012 per share. The securities were sold to Jay Gottlieb (1,552,035 shares), Gregg Schneider (400,000 shares), William Vlahos (617,000 shares), Gary Roebuck (250,000 shares), and Larry Kaplan (475,000 shares). This increased Mr.Gottlieb’s holdings to 2,503,255 shares (25.99%), Mr.Schneider’s holdings to 900,000 shares (9.35%), and Mr.Vlahos’ holdings to 1,250,000 shares (12.98%)of the 9,630,000 then outstanding. The Company’s Employees Stock Savings Plan (the “Plan”) was terminated effective November16, 2006. The Plan owned a total of 412,625 shares (6.5% of the 6,335,965 shares of common stock outstanding as of December31, 2006) of common stock. All the shares have been distributed to the owner of the shares or his designated plan as of March25, 20082009. No Plan participant owned 5% or more of the Company’s shares through the Plan.See Note 6 to the Company’s Consolidated Financial Statements for information concerning the Employee Stock Savings Plan. 9 Security ownership of management As of December31, 2009, the amount of common stock owned by the directors of the Company Name of individual or group AmountandNatureofBeneficial Ownership (1), (2) PercentofClass(3) Jay Gottlieb 25.00 % Gregg Schneider All executive officers and directors as a group 35.34 % Item14. Principal Accountant’s Fees and Services Audit Fees Paid to Principal Accounting Firm Aggregate fees paid or payable to Ramirez International.in connection with their services during fiscal years 2008 and 2009 are listed below: Fee category Audit fees $ $ Audit-related fees Tax fees 00 00 All other fees — — Total fees $ $ The Company also paid fees of $2,000 to Schumacher & Associates in connection with the review of financial statements for the second and third quarters of 2009. Audit Fees: Consists of fees billed for professional services rendered for the audits of Reliability’s consolidated financial statements. Audit-Related Fees: Consists of fees billed for services that are related to the review of Reliability’s quarterly consolidated financial statements. Tax Fees: Consists of tax compliance/preparation and other tax services. Tax compliance/preparation consists of fees billed for professional services related to federal, state and international tax compliance. Other tax services consist of fees billed for other miscellaneous tax consulting and planning. 10 PART IV Item15. Exhibits a) The following financial statements are filed as part of this report: 1. Consolidated Financial Statements: Listed in the Index to Financial Statements provided in response to Item8 hereof (see p. F-1 for Index) 2. Financial Statement Schedule. Financial Statement schedules are omitted because they are inapplicable or the required information is shown in the financial statements or noted therein. b) The following exhibits are filed as part of this report: Restated Articles of Incorporation (with amendment). Reference is made to Exhibit 3 to the Company’s Quarterly Report on Form 10-Q for the quarter ended June30, 1995. Restated Bylaws. Reference is made to Exhibit 3.2 to the Company’s Annual Report on Form 10-K for the year ended December 31, 2003. Amended Bylaws. Reference is made to Exhibit 3.01 of the Company’s Form 8-K, filed on April 6, 2007. 21 List of Subsidiaries. Consent of Independent Registered Public Accounting Firm—Ramirez International. Certification Pursuant to Rule 13a-14(a)/15d-14(a) of the Securities Exchange Act. 32 Certification Pursuant to Rule 13a-14(b)/15d-14(b) and Section 1350, Chapter 63, Title 18 of the United States Code (Certification will not be deemed “filed” for purposes of Section 18 of the Securities Act of 1934, as amended). 11 SIGNATURES In accordance with Section13 or (15(d)of the Exchange Act, the Registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DATE: March30, 2010 RELIABILITY INCORPORATED (Registrant) BY: /s/ Jay Gottlieb Jay Gottlieb, Chairman of the Board of Directors, President In accordance with the Exchange Act, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. DATE: March30, 2010 BY: /s/ Jay Gottlieb Jay Gottlieb, Chairman of the Board of Directors, President In accordance with the Exchange Act, this report has been signed below by the following persons on behalf of the Company and in the capacities and on the dates indicated. /s/ Jay Gottlieb DATE: March 30, 2010 Jay Gottlieb,President and Director /s/ Gregg Schneider DATE: March 30,, 2010 Gregg Schneider, Chief Financial Officer and Director /s/ Michael Pearce DATE: March 30, 2010 Michael Pearce, Director /s/ Ron Gutterson. DATE: March 30,2010 Ron Gutterson, Director /s/ Josh Krom. DATE: March 30,2010 Josh Krom, Director 12 RELIABILITY INCORPORATED INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page Reports of independent registered public accounting firms F-2 Consolidated balance sheets at December31, 2009 and December31, 2008 F-3 For each of the two years in the period ended December31, 2009: Consolidated statements of operations F-4 Consolidated statements of cash flows F-5 Consolidated statements of stockholders’ equity (deficit) F-6 Notes to consolidated financial statements F-7 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders Reliability Incorporated We have audited the accompanying consolidated balance sheet of Reliability Incorporated as of December31, 2009 and 2008, and the related consolidated statements of operations, stockholders’ equity (deficit), and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of the Company’s internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of Reliability Incorporated at December31, 2009 and 2008, and the consolidated results of its operations, changes in stockholders’ equity (deficit) and its cash flows for the years then ended, in conformity with U.S. generally accepted accounting principles. As discussed in Note 1 to the consolidated financial statements, the Company’s circumstances raise substantial doubt about its ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Ramirez International Financial& Accounting Services, Inc. Irvine, California March30, 2010 F-2 RELIABILITY INCORPORATED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) December31, December31, ASSETS Current assets: Cash and cash equivalents $
